Citation Nr: 1444758	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-07 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  He subsequently served in the Reserves and National Guard until 1998, with a period of full time active duty during the Persian Gulf War from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and July 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of the hearing is of record.    


FINDING OF FACT

The Veteran's low back disability did not have its onset in service.


CONCLUSION OF LAW

The elements for entitlement to service connection for low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2013); 38 C.F.R. § 3.159(b)(2013).

As to the issue of entitlement to service connection for a low back disability, the duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in September 2008 that informed him of his duty and the VA's duty for obtaining evidence.  The letter also provided an explanation of the evidence and information required to substantiate the Veteran's service-connection claim.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's STRs and service personnel records have been obtained, and the VA obtained the Veteran's VA treatment records and private medical records.  The Veteran has also submitted lay evidence in support of his claim.  

VA's duty to assist also requires it to provide a medical examination or obtain a medical opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was provided with VA examinations that included medical opinions in March 2010 and December 2013.  The Board finds that these examinations are adequate as they both included an interview with the Veteran, a review of the record and relevant history, and an appropriate physical examination.  Moreover, the both the March 2010 and December 2013 examiners provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the VA met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4)(i) in connection with this claim.   

The Veteran was afforded a hearing before the undersigned VLJ in which he presented testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran meets the criteria for service connection.  See Hearing Tr. at 3, 9-10, 13-16.  Accordingly, the Veteran is not shown to be prejudiced.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service connection

The Veteran seeks disability compensation in connection with his low back disability, including degenerative arthritis of the lumbar spine.  See August 2010 Claim; see also December 2013 VA Examination Report.  The Veteran claims that his low back disability had its onset during service, in or around January 1980, when the ship on which he was stationed collided with another ship.  He testified that he was thrown backward and his back struck a bulkhead door, which he believes resulted in a fracture.  He further contends that although the bones fused, his back was left in a weakened state.  See Hearing Transcript at 8, 11.  He admits that he did not receive treatment for this back injury while aboard the ship, contending that the fracture healed while he was assigned to light duty.  The Veteran claims that he continued to experience low back pain since the 1980 ship collision, but that he did not seek treatment for the pain.  In 2007, he was involved in a motor vehicle accident in June and a second motor vehicle accident in July.  He claims that these accidents exacerbated his low back pain to the point that he had to seek treatment.  See Hearing Tr. at 7.  After the June 2007 accident, he was diagnosed with a bilateral L4 and L5 pars defect with spondylolisthesis and foraminal narrowing.   In January 2008, he underwent a L4/5 and L5/S1 fusion with interbody graft and instrumentation to address these conditions.  His treating neurosurgeon opined that the bilateral pars defect at L4 and L5 were caused by the trauma of his back hitting the steel door in service, and the motor vehicle accident exasperated his pain from the old injury.  See June 2009 Letter Opinion.

Direct Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty during active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  This means that the facts must establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of an injury or disease; and (3) a nexus between the two.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board concedes the first two elements of service connection:  a current disability and an in-service injury.  The record clearly demonstrates that the Veteran currently suffers from a low back disability.  Additionally, the Board finds that the Veteran suffered an injury during the 1980 ship collision.  He has consistently described the ship collision in his various statements submitted to the RO and in his testimony before the Board, and has supported his contentions with photos of the damaged ship.  The Board finds the Veteran's testimony concerning the ship collision credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the key issue for decision in this appeal is whether the Veteran's current low back disability is related to the injury he sustained during service.  

The Board finds that the lay and medical evidence of record fails to establish the nexus element by an equipoise standard.  Although the Veteran testified that he has suffered chronic low back pain since the ship collision and he is competent to give such testimony, the Board does not find this testimony credible under the circumstances.  The Veteran testified that after the ship collision, he informed the corpsman aboard the ship that he suffered from low back pain, and was on light duty for approximately one month.  See Hearing Tr. at 5.  He testified that his low back pain was initially severe, but gradually lessened, and that he was able to return to normal duty.  See id.  After returning to normal duty, he did not seek further treatment for low back pain for a few months.  

The STR's show that in April 1980, the Veteran reported experiencing low back pain while he was lifting weights.  See April 1980 STR.  He was placed on light duty for several weeks.  See id.  His April 1980 STRs do not mention the previous low back injury he sustained during the ship collision.  See id.  Other than this one instance in April 1980, his STRs are silent for complaints of low back pain.  In March 1993, the Veteran signed a report of medical history that does not mention any recurrent back pain.  See 1993 Report of Medical History.  Moreover, there is no evidence that he complained of or sought treatment for low back pain during his period of service in the Reserves and National Guard, or during his time on active service in the Persian Gulf War.  

The Veteran's post service medical records show that he sought treatment for low back pain or discomfort only twice between his discharge from service and his June 2007 motor vehicle accident.  See October 1996 and September 1997 Medical Records.  In October 1996, the Veteran reported intermittent lumbar/sacral discomfort.  See October 1996 Medical Record.  The medical record is silent as to the length of time he experienced this pain, or any mention of the 1980 incident.  He was treated with a course of nonsteroidal anti-inflammatory drugs.  There is no evidence of follow up treatment in the record.  Later, in September 1997, the Veteran complained of low back pain beginning a day earlier after lifting trees at a nursery.  See September 1997 Medical Record.   There is no mention in the record that he had been suffering ongoing low back pain prior to this incident.  He was prescribed medication; however, there is no additional treatment in the record.  

It was not until after his two motor vehicle accidents in 2007 that he began seeking treatment for ongoing low back pain.  None of his medical records from this time period mention the 1980 ship collision or reports of recurrent or chronic back pain prior to the June 2007 accident.  Instead, the Veteran's medical records show that he reported no past history of low back pain.  See November 2007 Neurosurgeons of Cape Cod Progress Note; see also June 2007 Wilmington Orthopaedic Group Medical Record.

After his surgery in 2008, the Veteran sought Social Security Disability Benefits.  In his application, he identified the June 2007 motor vehicle accident as the cause of his low back disability.  See August 2007 Questionnaire on Pain.

Given his overall history, the Board finds that the Veteran's recent statements that he has been experiencing symptoms of a low back disability since 1980 have little probative value.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Board finds that the Veteran's recent statements have little probative value because they were made after he submitted his claim for benefits.  It was not until the Veteran asserted a claim for compensation benefits that he first reported having continuing back pain since his separation from service.  This factor negatively impacts the credibility of such claims.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistency); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care).  Moreover, despite the Veteran's recent reports that he experienced continual low back pain between the date of his separation and 2007, there is no evidence that the Veteran sought treatment for a chronic low back disability during this time.  While not dispositive, the fact that the Veteran did not seek treatment for a chronic low back disability for approximately twenty-seven years after his initial injury, and only after being involved in a motor vehicle accident, undermines the probative value of his current assertions of a persistent and recurrent low back condition.  The Board notes that the Veteran testified that he did not seek treatment for his low back pain because he was in a combat line unit "where you didn't complain."  See Hearing Tr. at 4.  However, the Board does not find this explanation for a lack of documentation in the medical records credible because his STRs show that he did seek medical attention for his back on at least one occasion as discussed above, and sought medical attention for various other issues during service.  Thus, the Board affords little probative weight to the Veteran's statements.

Additionally, the Board finds the medical opinion from the December 2013 VA examiner to be more probative on the nexus issue than the medical opinion provided by the Veteran's treating neurosurgeon, Dr. Papavasiliou.  After considering his reported history and a review of his STRs and post service medical records, the December 2013 VA examiner opined that it was less likely than not that the Veteran's current low back disability was related to the injuries he sustained during service.  See December 2013 VA Examination.  In reaching this conclusion, the VA examiner reasoned that the active duty record is silent for a specific incident of any acute back injury, stating that if there had been any significant acute injury in 1980, it would be likely that there would have been further complaints of a low back condition of a chronic nature.  See id.  The examiner also pointed out that the Veteran signed a report of medical history in March 1993 that was silent for back complaints or recurrent back pain, and that twice the medical records noted no history of back injury prior to the June 2007 motor vehicle accident.  See id.  The examiner stated that the area of the Veteran's degenerative disc disease of L4-L5 and L5-S1 is the most common area in which arthritis develops as a result of aging and wear and tear issues.  See id.  Finally, the examiner noted that there is an absence of evidence showing a chronic back condition from 1980 until the Veteran's fist motor vehicle accident in June 2007.  Based on these facts, the December 2013 VA examiner opined that it is less likely than not that the Veteran's current low back disability was incurred in or caused by his claimed in service injury.  See id.  The Board considers the examiner's opinion highly probative as it is predicated upon a thorough clinical examination and evidentiary review, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing the three factors the Board must consider in determining the probative value to be assigned to a medical opinion:  (1) whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, (2) whether the medical expert provided a fully articulated opinion, and (3) whether the opinion is supported by a reasoned analysis).  

By contrast, the Board finds the opinion provided by Dr. Papavasiliou to be less probative because it is based only upon the Veteran's reports of ongoing low back pain since his separation from service and is not supported by a reasoned analysis.  In a letter dated June 24, 2009 and received August 2010, Dr. Papavasiliou opined to a degree of medical certainty that the Veteran's bilateral pars defect and spondylolisthesis, which were first noted after the June 2007 motor vehicle accident, were caused by the trauma of his hitting a steel "balked" door during the 1980 ship collision.  He further stated that the motor vehicle accident exasperated the Veteran's pain from the old pre-exciting bilateral pars defect and spondylolisthesis.  He did not provide a specific rationale for this opinion in his letter.  See June 2009 Letter Opinion.  Instead, he provided a history based on the Veteran's report of a low back injury in 1980 with subsequent placement on light duty because of pain, and the Veteran's report of ongoing back pain since 1980. See id.  Thus, it appears that Dr. Papavasiliou based his opinion concerning the relationship between the Veteran's current low back disability and his injury during service merely on the Veteran's current reports of ongoing low back pain since 1980.  See id.  As set forth above, the Board finds that Veteran's recent reports of back pain have little probative value.  As these recent reports of pain are the basis for Dr. Papavasiliou's opinion, the Board finds that his opinion is less probative on the nexus issue, and thus affords it little weight.

Moreover, the Board finds that the Veteran's own testimony concerning the onset of his current low back disability does not lend weight to his claim.  Although the Veteran argues that his low back disability had its onset in or is related to injuries he sustained in service, he is not competent to give a medical opinion as to the etiology of his low back injury, which requires clinical expertise.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran is competent to report on the onset and recurrence of his symptoms; however, he does not have the necessary expertise to opine that his current low back injury is causally related to the injuries he sustained during service.  

In light of the above analysis, the Board finds that the Veteran has failed to establish that it is as least as likely as not that his low back disability had its onset in service, or is related to any injury he sustained during service.  As such, the record fails to establish entitlement to service connection for this condition on a direct basis.

Presumptive Service Connection (38 C.F.R. §§ 3.307, 3.309) 

The Veteran may also establish service connection for certain chronic diseases on a presumptive basis pursuant to 38 C.F.R. §§  3.307 and 3.309(a) if the evidence shows (1) that his disability manifested to a compensable degree within one year after his separation from service, or (2) continuity of symptomatology since leaving service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, and 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). 
Such chronic diseases include degenerative arthritis.  See 38 C.F.R. § 3.309(a).  

The Veteran is not entitled to presumptive service connection because the evidence does not support a finding that his current degenerative arthritis occurred during service or within one year after separation, or that he has exhibited continuity of symptomatology since that time.  

First, although the Veteran's STRs demonstrate that he suffered from a low back injury during service, the records do not show that he suffered from a chronic low back disability during that time or that he suffered from degenerative arthritis.  Instead, as discussed above, the record shows that the Veteran had a low back injury in 1980 that resolved.  See April 1980 STRs.  

Furthermore, as discussed above, there is no credible evidence to support a finding that the Veteran had a low back disability within a year after separation from service.  Other than the Veteran's statements made in connection with his claim for benefits, there is no evidence that he began exhibiting symptoms of degenerative arthritis within one year of separation from service, nor is there any evidence that his symptoms have persisted since his discharge.  Even assuming that the Veteran did have low back pain within a year after his discharge from service, there is no evidence that arthritis produced it.  For these reasons, the Veteran cannot establish that he is entitled to presumptive service connection for his low back disability.  


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


